******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. ROBERT T. MADERA
               (AC 35198)
            DiPentima, C. J., and Prescott and Bear, Js.
        Argued April 7—officially released November 3, 2015

   (Appeal from Superior Court, judicial district of
              Waterbury, Crawford, J.)
  Glenn W. Falk, assigned counsel, with whom, on the
brief, was Deborah M. Frankel, legal fellow, for the
appellant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, and Don E. Therkildsen, Jr., senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   PRESCOTT, J. The defendant, Robert T. Madera,
appeals from the judgment of conviction, rendered after
a jury trial, of conspiracy to commit burglary in the
first degree in violation of General Statutes §§ 53a-48
(a) and 53a-101 (a) (3); burglary in the first degree as
an accessory in violation of General Statutes §§ 53a-8
and 53a-101 (a) (3); robbery in the first degree as an
accessory in violation of General Statutes §§ 53a-8 and
53a-134 (a) (4); and home invasion as an accessory in
violation of General Statutes §§ 53a-8 and 53a-100aa
(a) (1). In addition, the jury also found unanimously,
pursuant to a separate interrogatory for each count of
the information, that the state had proven beyond a
reasonable doubt that a firearm had been used in the
commission of the crimes. On appeal, the defendant
claims that the court improperly imposed ‘‘a five year
sentence enhancement on each count pursuant to [Gen-
eral Statutes § 53-202k].’’1 Specifically, the defendant
argues that the § 53-202k sentence enhancement provi-
sion does not apply (1) to an unarmed coconspirator
and (2) to an unarmed accomplice who was not present
during the commission of the felony. We agree with
the defendant that the court improperly enhanced his
sentence with respect to his conviction of conspiracy
to commit burglary in the first degree in accordance
with our decision in State v. VanDeusen, 160 Conn.
App. 815,      A.3d     (2015), which also was released
today. We affirm the judgment of the court in all
other respects.
  The following facts, which the jury reasonably could
have found, and procedural history are relevant to this
appeal. In early June, 2011, brothers Shawn Kinnel and
Marquis Kinnel decided to rob two Waterbury drug deal-
ers, D.O. and his roommate, I.T.2 In order to ascertain
where D.O. and I.T. resided at that time, the Kinnels
approached the defendant, who was D.O’s first cousin.
  On the night of June 13, 2011, the trio drove to D.O.’s
and I.T’s condominium complex and parked their vehi-
cle on a nearby side street. The Kinnel brothers got out
of their car, retrieved two handguns from under the
hood of the vehicle, and walked into the complex. The
defendant remained inside the vehicle, but moved to
the driver’s seat and waited for the Kinnels to return.
   Inside the complex, the Kinnels entered D.O.’s and
I.T’s condominium. At that time, D.O. and I.T. were
out buying groceries. Once D.O. and I.T. returned, the
Kinnels seized them at gunpoint and forced them to lie
on the floor with their shirts pulled over their heads to
block their vision.
  The Kinnels then searched D.O., I.T., and the condo-
minium, taking currency, drugs, jewelry, cell phones,
and other valuables. During the search of the condomin-
ium, Marquis Kinnel encountered D.O’s girlfriend, D.M.,
in her bedroom downstairs. Kinnel ordered D.M. to take
off her clothes at gunpoint and then sexually assaulted
her. Thereafter, Kinnel ordered D.M. to put on a bath-
robe, brought her upstairs, and forced her to lie down
on the floor next to D.O. and I.T. with her head covered
to block her vision. While she was lying on the floor
upstairs, D.M. was sexually assaulted again. Having col-
lected all of the valuables, the Kinnels then fled the
condominium in a vehicle they had stolen from D.O.
The defendant followed them, driving the vehicle in
which the trio had initially arrived. After the perpetra-
tors had left, D.O. called the police.
   On June 14, 2011, police tracked one of the stolen
cell phones to a Waterbury barbershop. When officers
converged there, they found the defendant and Marquis
Kinnel inside. Thereafter, the defendant was arrested
on an unrelated outstanding warrant and transported
to the Waterbury police station, where he eventually
gave a voluntary, signed statement detailing his involve-
ment in the crime. In the statement, the defendant
attempted to minimize his involvement, claiming that
he did not know about the Kinnels’ plan regarding D.O.
and I.T.
   Thereafter, the defendant was charged in a long form
substitute information, filed April 30, 2012, with one
count of conspiracy to commit burglary in the first
degree in violation of §§ 53a-48 (a) and 53a-101 (a) (3)
(count one); one count of burglary in the first degree
as an accessory in violation of §§ 53a-8 and 53a-101 (a)
(3) (count two); one count of conspiracy to commit
robbery in the first degree in violation of §§ 53a-48 (a)
and 53a-134 (a) (4) (count three); one count of robbery
in the first degree as an accessory in violation of §§ 53a-
8 and 53a-134 (a) (4) (count four); one count of conspir-
acy to commit home invasion in violation of §§ 53a-48
(a) and 53a-100aa (a) (1) (count five); and one count
of home invasion as an accessory in violation of §§ 53a-
8 and 53a-100aa (a) (1) (count six). In addition, on April
30, 2012, the state filed a notice of its intent to seek a
sentence enhancement ‘‘on each A, B and C felony that
results in a conviction.’’
   The defendant elected to stand trial, and the jury
found him guilty as charged on counts one, two, four,
and six.3 The jury also considered and answered in the
affirmative four separate interrogatories, each of which
posited the following question: ‘‘Has the state proven
to all of you unanimously beyond a reasonable doubt
that a firearm was used in the commission of this
crime?’’
   The court sentenced the defendant as follows: On
count one, to twenty years of incarceration, suspended
after five years (mandatory), and five years of proba-
tion; on count two, to twenty years of incarceration,
suspended after five years (mandatory), and five years
of probation; on count four, to twenty years of incarcer-
ation, suspended after five years (mandatory), and five
years of probation; and on count six, to twenty-five
years of incarceration, suspended after ten years (man-
datory), and five years of probation. In addition, the
court enhanced each of the defendant’s sentences pur-
suant to § 53-202k, by the mandatory consecutive five
year period of incarceration. The court ordered the
primary sentences for counts one, two and four to run
consecutive with the primary sentence for count six.
The sentence enhancements on counts one and six were
to run consecutively, with the enhancements on counts
two and four to run concurrently. Accordingly, the total
effective sentence rendered by the court was twenty-
five years of incarceration, execution suspended after
twenty years, followed by five years of probation.4 This
appeal followed.5
                            I
  The defendant first claims that, pursuant to our
Supreme Court’s decision in State v. Patterson, 276
Conn. 452, 476–84, 886 A.2d 777 (2005), a sentence
enhancement should not have been imposed with
respect to his conviction of conspiracy to commit bur-
glary in the first degree because § 53-202k does not
apply to unarmed coconspirators. We agree with the
defendant that the court improperly enhanced the
defendant’s sentence on this count.
  The defendant failed to preserve this claim at trial.
He, therefore, now seeks to prevail under State v. Gold-
ing, 213 Conn. 233. 239–40, 567 A.2d 823 (1989).6 We
review the defendant’s claim because the record is ade-
quate for review, and the issue is of constitutional mag-
nitude.7
   Our resolution of the defendant’s first claim is con-
trolled by our decision in State v. VanDeusen, supra,
160 Conn. App. 815, released this same day. In VanDeu-
sen, the defendant also raised the issue of whether an
unarmed coconspirator’s sentence properly could be
enhanced pursuant to § 53-202k. In VanDeusen, the
state argued on appeal that, despite our Supreme
Court’s decision in State v. Patterson, supra, 276 Conn.
473–84, holding that § 53-202k does not apply to
unarmed coconspirators pursuant to the Pinkerton doc-
trine,8 the state, nevertheless, could seek a sentence
enhancement under ‘‘Connecticut’s long-standing com-
mon-law theory of vicarious coconspirator liability,
which existed for decades prior to our court’s adoption
of Pinkerton.’’ State v. VanDeusen, supra, 844. We
rejected that argument, concluding that the state’s com-
mon-law theory of vicarious coconspirator liability was
‘‘nothing more than an early species of Pinkerton with-
out that label’’ and, thus, subject to much of the same
reasoning as was applied by our Supreme Court in Pat-
terson when it declined to interpret § 53-202k to include
unarmed coconspirators charged pursuant to the Pin-
kerton doctrine. Id., 846. We further noted that if we
were to accept the state’s argument, it would allow the
state ‘‘to avoid Patterson’s holding by claiming that it
was not seeking to hold a defendant liable under the
Pinkerton doctrine, but rather, under the common-law
theory of vicarious coconspirator liability,’’ rendering
‘‘our Supreme Court’s decision in Patterson a virtual
nullity . . . .’’ Id., 846–47. On the basis of this reason-
ing, we held that ‘‘a § 53-202k enhancement does not
apply to an unarmed coconspirator . . . .’’ Id., 847.
   Guided by our analysis in VanDeusen, we conclude
in this case that the defendant has demonstrated that
a constitutional violation exists and that this violation
deprived him of a fair trial. Accordingly, the defendant
is entitled to have the sentence enhancement under
§ 53-202k on count one vacated.
                            II
  The defendant next claims that, with respect to his
conviction on the remaining charges as an accessory
to burglary, robbery and home invasion, the court
improperly enhanced his sentence on each count pursu-
ant to § 53-202k.9 According to the defendant, because
he was not physically present during the commission
of those crimes and there was no finding by the jury
that he knew that his codefendants would use a firearm,
§ 53-202k was inapplicable. The defendant further
argues that our Supreme Court’s decision in State v.
Davis, 255 Conn. 782, 787, 772 A.2d 559 (2001), should
be reconsidered. In Davis, the court held that unarmed
accessories are subject to having their sentences
enhanced under § 53-202k. More specifically, the defen-
dant, relying on General Statutes § 1-2z, which was
enacted after Davis was decided, contends that ‘‘[t]he
expansive meaning attributed to § 53-202k in Davis,
sweeping in all persons whether armed with a firearm
or not, cannot be squared with the plain language [of
§ 53-202k].’’ During the pendency of the present appeal,
however, our Supreme Court decided two appeals that
raised virtually identical arguments regarding the
Supreme Court’s interpretation of § 53-202k in Davis.
See State v. Flemke, 315 Conn. 500, 516, 108 A.3d 1073
(2015), and State v. Danforth, 315 Conn. 518, 536, 108
A.3d 1060 (2015). We conclude that those decisions,
each of which reaffirmed Davis and its holding that
enhancement of sentences for unarmed accomplices is
permissible under § 53-202k, are fully dispositive of the
claim raised by the defendant in the present appeal.10
   In Flemke, the defendant claimed that his sentence
for robbery in the first degree as an accessory had been
improperly enhanced pursuant to § 53-202k because,
by its terms, § 53-202k applies only to a person or per-
sons who actually use a firearm during the commission
of a class A, B or C felony, and it was undisputed that
only his accomplice was armed during the commission
of the robbery at issue. Like the defendant in the present
case, the defendant in Flemke urged the court to over-
rule its earlier decision in Davis because of the legisla-
ture’s subsequent enactment of § 1-2z, or, alternatively,
to limit Davis’ holding to cases in which the jury is
instructed to find beyond a reasonable doubt that the
defendant intended that a firearm be used by another
participant in the commission of the offense.
    Our Supreme Court rejected the claim in Flemke,
stating: ‘‘We decline the defendant’s invitation to over-
rule or otherwise limit Davis for several reasons. First,
this court previously has concluded that the legislature,
in enacting § 1-2z, did not intend to overrule any case
decided prior to its enactment that construed a statute
in a manner that conflicts with the dictates of § 1-2z.
. . . Second, contrary to the defendant’s claim, our con-
clusion in Davis that § 53-202k applies to unarmed
accomplices is in no way inconsistent with the plain
meaning rule set forth in § 1-2z. Third, even if we agreed
with the defendant that we should reconsider our inter-
pretation of § 53-202k in Davis, the legislature has given
no indication since Davis was decided that it disagrees
with our construction of § 53-202k in that case, thereby
giving rise to an inference that the legislature approves
of our reading of the statute. Finally, our reasoning in
Davis forecloses the defendant’s contention that we
should limit our holding in that case by construing § 53-
202k to apply to an unarmed accomplice only if that
accomplice intends that another participant in the
underlying class A, B or C felony would use a firearm
in the commission of the offense.’’ (Citation omitted.)
State v. Flemke, supra, 315 Conn. 506–507. The Supreme
Court thereafter concluded that ‘‘[i]n light of Davis . . .
it is perfectly clear that, under § 53-202k, the state was
required to prove only that the defendant was guilty
of being an accessory to the underlying [crime] and
that a firearm was used in the commission of the
[crime]; the state was not required to also prove that
the defendant intended that a firearm would be used
during the robbery.’’ (Emphasis added.) Id., 516.
  Similarly, in Danforth, the defendant claimed that
the trial court improperly enhanced her sentence pursu-
ant to § 53-202k because § 53-202k does not apply to
unarmed accomplices and it was undisputed that she
was not armed during the commission of the robbery
for which she was charged as an accessory. She also
sought to have the court overrule Davis or limit its
applicability to cases in which the jury expressly found
that the defendant intended that a firearm be used by
another participant in the underlying felony. The court,
on the basis of its decision in Flemke, released that
same day, rejected the claim.
   In the present case, the jury expressly found beyond
a reasonable doubt that a firearm had been used in
the commission of each of the crimes of which the
defendant was found guilty as an accessory. Pursuant
to Davis, as reaffirmed in Flemke, that finding provided
a sufficient basis for the court to impose a sentence
enhancement pursuant to § 53-202k. See id. It is axiom-
atic that, ‘‘[a]s an intermediate appellate court, we are
bound by Supreme Court precedent and are unable to
modify it . . . . [W]e are not at liberty to overrule or
discard the decisions of our Supreme Court but are
bound by them. . . . [I]t is not within our province to
reevaluate or replace those decisions.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Smith,
107 Conn. App. 666, 684–85, 946 A.2d 319, cert. denied,
288 Conn. 902, 952 A.2d 811 (2008). In light of our
Supreme Court’s decision in Flemke, the defendant can-
not demonstrate that a constitutional violation exists,
and, therefore, his claim fails under Golding’s third
prong.
   The judgment is reversed only as to the sentence
enhancement under § 53-202k of the sentence on the
conviction of conspiracy to commit burglary in the first
degree and the case is remanded with direction to
vacate that enhancement and to resentence the defen-
dant in accordance with this opinion.11 The judgment
is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     General Statutes § 53-202k provides: ‘‘Any person who commits any class
A, B or C felony and in the commission of such felony uses, or is armed
with and threatens the use of, or displays, or represents by his words or
conduct that he possesses any firearm, as defined in section 53a-3, except
an assault weapon, as defined in section 53-202a, shall be imprisoned for a
term of five years, which shall not be suspended or reduced and shall
be in addition and consecutive to any term of imprisonment imposed for
conviction of such felony.’’
   2
     As we will set forth in this opinion, a sexual assault occurred during
the commission of the crimes at issue in the present appeal. Thus, in accor-
dance with our policy of protecting the privacy interests of the victims of
the crime of sexual assault, we decline to identify the victim or others
through whom the victim’s identity may be ascertained. See General Statutes
§ 54-86e.
   3
     The jury found the defendant not guilty on counts three and five.
   4
     Both the defendant and the state are in agreement that the court imposed
the sentence as indicated, which comports with the sentence as stated by
the court at the sentencing hearing. The clerk’s handwritten file entry as
well as the judgment mittimus and the draft judgment file prepared by
the clerk, nevertheless incorrectly indicate that the court imposed a total
effective sentence of forty-five years of incarceration, execution suspended
after twenty years, followed by five years of probation. Although that error
has not been raised as an issue on appeal, this court has the inherent
authority to ‘‘direct correction of [a] mittimus so that it comports with
the trial court’s unambiguous judgment of conviction.’’ Commissioner of
Correction v. Gordon, 228 Conn. 384, 393, 636 A.2d 799 (1994). Nevertheless,
because we remand this matter for resentencing, it is unnecessary to order
that a corrected mittimus or judgment file be prepared in the present case.
   5
     We note that after reviewing the issues on appeal, this court sua sponte
stayed argument of the appeal pending a final disposition by our Supreme
Court of State v. Danforth, 315 Conn. 518, 108 A.3d 1060 (2015), and State
v. Flemke, 315 Conn. 500, 108 A.3d 1073 (2015), each of which raised similar
issues concerning the interpretation of § 53-202k.
   6
     ‘‘Under Golding, a defendant can prevail on an unpreserved claim of
constitutional error only if all of the following condition are met: (1) the
record is adequate to review the alleged claim of error; (2) the claim is of
constitutional magnitude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and . . . deprived the defen-
dant of a fair trial; and (4) if subject to harmless error analysis, the state
has failed to demonstrate harmlessness of the alleged constitutional violation
beyond a reasonable doubt. . . . The first two questions relate to whether
a defendant’s claim is reviewable, and the last two relate to the substance
of the actual review.’’ (Citations omitted; internal quotation marks omitted.)
State v. Otero, 49 Conn. App. 459, 463 n.6, 715 A.2d 782, cert. denied, 247
Conn. 910, 719 A.2d 905 (1998); see In re Yasiel R., 317 Conn. 773, 781,
A.3d        (2015) (modifying Golding’s third prong).
   7
     We conclude that this claim is of constitutional magnitude because if
the defendant is correct that § 53-202k does not apply to an unarmed cocon-
spirator, then the jury would have been obligated to find that the defendant
possessed a firearm in the commission of a class A, B or C felony—a finding
it could not make on this record. See State v. Patterson, supra, 276 Conn.
484; see also State v. Hill, 201 Conn. 505, 512, 523 A.2d 1252 (1986) (‘‘[a]n
accused has a fundamental right, protected by the due process clauses of
the federal and Connecticut constitutions, to be acquitted unless proven
guilty of each element of the charged offense beyond a reasonable doubt’’).
   8
     ‘‘In Pinkerton v. United States, [328 U.S. 640, 647–48, 66 S. Ct. 1180, 90
L. Ed. 1489 (1946)], the United States Supreme Court concluded that under
the federal common law, a conspirator may be held liable for criminal
offenses committed by a coconspirator if those offenses are within the scope
of the conspiracy, are in furtherance of it, and are reasonably foreseeable
as a necessary or natural consequence of the conspiracy.’’ State v. Diaz,
237 Conn. 518, 526, 679 A.2d 902 (1996).
   We note that our Supreme Court first recognized the Pinkerton theory
of liability as a matter of state law in State v. Walton, 227 Conn. 32, 40–54,
630 A.2d 990 (1993).
   9
     We note that the defendant failed to preserve this claim at trial and now
seeks to prevail under Golding. We review the defendant’s claim because
the record is adequate and the claim is of a constitutional magnitude. See
State v. Davis, 255 Conn. 782, 787–93 and 787 n.6, 772 A.2d 559 (2001).
   10
      At oral argument before this court, defense counsel conceded that our
Supreme Court’s decisions in Flemke and Danforth were dispositive of his
claims in this appeal regarding the imposition of sentence enhancements
on those counts in which the defendant was charged as an accessory.
   11
      During oral argument, we raised the issue of resentencing with the
parties. The state argued that, if any of the defendant’s sentence enhance-
ments are vacated, the case should be remanded to the trial court for
resentencing pursuant to the aggregate package theory articulated by this
court in State v. Raucci, 21 Conn. App. 557, 563–64, 575 A.2d 234, cert.
denied, 215 Conn, 817, 576 A.2d 546 (1990). The defendant opposed the
state’s position, arguing that, if any of the enhancements are vacated, the
enhancement on that count should simply be vacated.
   As our Supreme Court explained recently, ‘‘[t]he purpose of the aggregate
package theory of sentencing is to ensure that, notwithstanding the judgment
of the reviewing court, the original sentencing intent of the trial court is
effectuated. . . . It is axiomatic that a trial court has wide discretion to
tailor a just sentence in order to fit a particular defendant and his crimes,
as long as the final sentence falls within the statutory limits. . . . This same
wide sentencing discretion equally applies to a trial court’s restructuring of
a sentencing plan for a defendant who has been convicted in a multiple
count case and who faces a permissible range of punishment based on
the individual counts. [W]hen a defendant is found guilty on a multicount
indictment, there is a strong likelihood that the . . . court will craft a
disposition in which the sentences on the various counts form part of an
overall plan. When the conviction on one or more of the component counts
is vacated, common sense dictates that the judge should be free to review
the efficacy of what remains in light of the original plan, and to reconstruct
the sentencing architecture . . . within applicable constitutional and statu-
tory limits, if that appears necessary in order to ensure that the punishment
still fits both crime and criminal.’’ (Citation omitted; internal quotation marks
omitted.) State v. Johnson, 316 Conn. 34, 40–41, 111 A.3d 447 (2015).
   Here, the court’s original sentencing plan included running the defendant’s
four primary sentences concurrently. The longest of those primary senten-
ces, and thus the controlling sentence for purposes of calculating the total
effective sentence, was the sentence for home invasion, for which the defen-
dant received twenty-five years incarceration, execution suspended after
the statutory minimum of ten years, with five years probation. To each of
the primary sentences, the court added a sentence enhancement pursuant
to § 53-202k of five additional years of incarceration. By statute, those
enhancements had to run consecutive to the primary sentence, but the court
had discretion to determine whether the enhancements themselves were to
run concurrently or consecutively with each other. The court chose to run
two of the enhancements consecutively and the other two concurrent with
the consecutive enhancements, the overall effect of which was to enhance
by a total of ten years the total effective primary sentence of ten years to
serve, thus resulting in a total effective sentence of twenty years to serve.
Our decision today requires the court to vacate one of the two consecutive
sentence enhancements, thereby altering the court’s original sentencing
architecture by reducing the mandatory time the defendant must serve from
twenty to fifteen years. In light of that disposition and the sentencing court’s
legitimate interest in reviewing the efficacy of the original sentencing plan,
we agree with the state that a remand to the trial court for resentencing
is appropriate.